 PHILADELPHIA DAILY NEWS, INC.91-WE WILL NOT perform, enforce,or give effect to our June 1, 1954,contractwith The Item Company, or to any extension,renewal,modification,or supple-ment thereof, or to any superseding agreement with said Company,insofar assaid contracts or agreements apply to the wholesalers or street deliverymen,unless and until the Union shall have been certified by the National LaborRelations Board as the exclusive bargaining representative of said employees inan appropriate unit.WE WILL NOT in any like or related manner restrain or coerce employees ofThe Item Company, its successors or assigns,in the exercise of the rights guaran-teed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membershipin a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) of the Act.Wn WILL reimburse Herman Binder,John Davi,HerbertKohlmer, FrankMancuso, andMorrisA. Schneider for the initiation fees and dues each ofthem paid to the Union.INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, LOCAL 270,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.PhiladelphiaDaily News,Inc.andNewspaper Guild of GreaterPhiladelphia Local No. 10, affiliated with AmericanNewspa-per Guild,CIO, Petitioner.Case No. 4-RC-2655. July S, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert B. Mintz, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.'2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) andSection 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the editorial department, promo-tion department, and art department employees in a single unit or, inthe alternative, as separate departmental units.The Employer movedto dismiss the petition on the ground that the unit sought is inappropri-ate, contending that a broad residual unit of all unrepresented non-mechanical employees, including editorial, art, promotion, advertising,accounting, inside circulation, and 3 maintenanceand 3 miscellaneous3The DailyPress,Incorporated,116 NLRB 573.113 NLRB No. 9. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, constitute the only appropriate unit 2There is no historyof bargaining among the employees sought herein.The motion isdenied for the reasons hereinafter stated.The editorial, promotion, and art departments are located on thesecond floor of the Employer's plant. The employees of the editorialdepartment, under the supervision of the editor, are engaged in report-ing, writing, and performing photographic work customarily associ-ated with the preparation of news. The employees of the promotiondepartment are engaged in the promotion of newspaper sales underthe promotion manager or director.The art department employees,under the supervision of the art director, do the Employer's artworkfor the editorial and advertising departments, consisting of the re-touching of photographs, the preparation of charts, maps, figure draw-ings, and cartoons.The employees of the three departments are closelyassociated in their work.Thus, editorial department employees writenews stories about contests sponsored by the promotion department andinterview and photograph contest winners.All artwork to be used inthe preparation of news is performed by the art department employeesunder instructions from the editor. Six of the twelve employees in theart department are carried on the editorial payroll and two of themwork exclusively for the editorial department.The Employer con-siders the art department to be a subdivision of the editorial depart-ment.While each of the above groups of employees have specialized func-tions, it is clear from the foregoing that these departments are in-tegrated and interdependent with respect to the task of preparingnews for portrayal to the public.Moreover, the hours of work andconditions of employment are generally the same for all these em-ployees.They work in close proximity to one another, and have close-ly integrated and coordinated duties which relate primarily to theeditorial phase of the Employer's operations.We are therefore ofthe opinion that the group of employees sought by the Petitioner hasa community of interest sufficient to warrant their functioning as asingle appropriate unit for collective-bargaining purposes, especiallyin the absence of any labor organization seeking to represent them ona broader basis or of a history of bargaining on such broader basis.3The fact that the Board has considered the optimum unit in the news-paper industry to be one comprising the employees in all nonmechani-cal departments 4 does not detract from the appropriateness of the2 Other nonmechanical employees such as paper handlers, chauffeurs, streetmen androadmen, and mailers are presently represented by various labor organizations not in-volved herein8 SeeThe Register&Tribune Company,73 NLRB 728,at 729-730;Joseph R. Osherenkoand The Californian Magazine, Inc ,71 NLRB 418, at 4214 The Chicago Daily News,Inc.,98 NLRB 1235,at 1237;The Item Company,108 NLRB1261, at 1263;Home News PublishingCo., 109 NLRB 833, at 834;andThe Niagara FallsGazette Publishing Company,111 NLRB 264. ETIWAN FERTILIZERCOMPANY93unit sought by the Petitioner, which tends to approach the optimumunit .5In these circumstances, we find, therefore, that the employeesin the editorial, promotion, and art departments together constitutea single unit appropriate for the purposes of collective bargaining.The Petitioner would include, as an employee in the editorial de-partment, a cartoonist who the Employer contendsis anindependentcontractor.This cartoonist supplies cartoons directly to the Em-ployer, similar to a syndicated feature.He is not on the Employer'spayroll but has a contract according to the terms of which he sellsthree or more cartoons a week to the Employer on a fee-per-cartoonbasis.In these circumstances, we find that the cartoonistis an in-dependent contractor and we exclude him from the unit.Accordingly, we find that all employees in the editorial, promotion,and art departments, at the Employer's Philadelphia, Pennsylvania,plant, but excluding all other employees, the editor, heads of the sportsand. photographic subdivisions, promotion manager or director, the,art director, the cartoonist, and all supervisors as defined in the Act,-constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Acts[Text of Direction of Election omitted from publication.]5 The Item Company, supra,at 1263.sBecause the editor,the heads of the sports and photographic subdivisions of theeditorial department,and the promotion manager or director have the authority to hireand fire employees,we find that they are supervisors and exclude them from the unit.Etiwan Fertilizer CompanyandInternational Union of Mine,Mill and Smelter Workers(Independent),Charleston Ferti-lizer and Chemical Workers Local No.863.Case No. 11--CA-738.July 11,1955DECISION AND ORDEROn November 4, 1954, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theEmployer had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.On February 8, 1955, the Respondent moved to dismiss the com-plaint in this proceeding because of the Board's February 1, 1955, de-termination that International Union of Mine, Mill and SmelterWorkers, with which the Charging Union is affiliated, was not in com-113 NLRB No. 11.